Order unanimously reversed on the law without costs, petition reinstated and matter remitted to Erie County Family Court for a new hearing, in accordance with the following memorandum: The court erred in dismissing the paternity petition at the close of petitioner’s proof. Viewing the evidence in the light most favorable to the petitioner and resolving questions of credibility in his favor we find that petitioner established a prima facie case of paternity (see, Matter of Whittaker v Bicknell, 125 AD2d 962, 963; Wayne County Dept, of Social Servs. v Titcomb, 124 AD2d 989; Niagara County Dept, of Social Servs. v Powell, 120 AD2d 980). Accordingly, the order is reversed and the matter is remitted for a new hearing. (Appeal from order of Erie County Family Court, Trost, J.H.O. — paternity.) Present — Dillon, P. J., Boomer, Green, Pine and Balio, JJ.